In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-505V
                                   Filed: November 22, 2017
                                        UNPUBLISHED


    CARL FORGEY,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Damages Decision Based on Proffer;
                                                             Influenza (Flu) Vaccine; Guillain-
    SECRETARY OF HEALTH AND                                  Barre Syndrome (GBS)
    HUMAN SERVICES,

                       Respondent.


John Robert Howie, Jr., Howie Law, PC, Dallas, TX, for petitioner.
Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On April 11, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he suffered Guillain-Barré syndrome (“GBS”) as a result of
an influenza (“flu”) vaccine administered on October 7, 2015. Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

        On October 11, 2017, a ruling on entitlement was issued, finding petitioner
entitled to compensation. On November 22, 2017, respondent filed a proffer on award
of compensation (“Proffer”) indicating petitioner should be awarded $150,000.00.
Proffer at 1. In the Proffer, respondent represented that petitioner agrees with the
proffered award. Id. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $150,000.00 in the form of a check payable to
petitioner, Carl Forgey. This amount represents compensation for all damages that
would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
CARL FORGEY,                               )
                                           )
                  Petitioner,              )
                                           )  No. 17-505V (ECF)
v.                                        )   Chief Special Master Dorsey
                                          )
SECRETARY OF HEALTH                       )
AND HUMAN SERVICES,                       )
                                          )
                  Respondent.             )
__________________________________________)

                  RESPONDENT’S PROFFER ON AWARD OF DAMAGES

         On October 11, 2017, respondent, the Secretary of Health and Human Services, filed his

Rule 4(c) Report conceding entitlement to compensation in this matter, and the same day, the

Court entered its Ruling on Entitlement, finding petitioner Carl Forgey entitled to Vaccine Act

compensation. Respondent now proffers that petitioner receive a compensation award consisting

of a lump sum of $150,000.00 in the form of a check payable to petitioner, Carl Forgey. 1 This

amount represents compensation for all elements of compensation under 42 U.S.C. § 300aa-

15(a) to which petitioner is entitled. 2

         Petitioner agrees with the proffered award of $150,000.00. 3




1
    Petitioner is a competent adult. No guardianship is required.
2
  Should petitioner die prior to entry of judgment, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.
3
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).
                               Respectfully submitted,

                               CHAD A. READLER
                               Principal Deputy Assistant Attorney General

                               C. SALVATORE D’ALESSIO
                               Acting Director
                               Torts Branch, Civil Division

                               CATHARINE E. REEVES
                               Deputy Director
                               Torts Branch, Civil Division

                               ALEXIS B. BABCOCK
                               Assistant Director
                               Torts Branch, Civil Division

                               s/Voris E. Johnson, Jr.
                               VORIS E. JOHNSON, JR.
                               Senior Trial Attorney
                               Torts Branch, Civil Division
                               U.S. Department of Justice
                               P.O. Box 146
                               Ben Franklin Station
                               Washington, D.C. 20044-0146
                               Direct dial: (202) 616-4136

Dated: November 22, 2017




                           2